IN THE UNITED STATES DISTRICT COURT
F()R THE DISTRICT OF COLUMBIA

ABDURRAHMAN ABDALLAH ALI
MAHMOUD AL SHUBATI (ISN 224),

Petitioner,

"~ civil Acrion No. 07-cv-233s (UNA)
BARACK H. OBAMA, President of the
United States of America, et al.,

Respondents.

STIPULATION AND ORDER EXTENDING THE STAY PENDING FINAL
DISPOSITION OF APPEAL FROM ORDER REGARDING COUNSEL ACCESS

The parties stipulate that the stay in this case, which is due to expire on December l0,
2012, should be extended until 30 days after the final disposition of the appeal from the recent
ruling in In re.' Guantana)no Bay Detainee Continued Access to Counsel, No. l:12-mc-00398-
RCL (D.D.C. Sept. 9, 2012) (ECF No. 32) (the "Counsel Access Case"). In support of this
stipulation, the parties state as follows:

1. On August 9, 2010, the Court granted the parties’ joint motion to stay these
proceedings until February 6, 2011. (Dkt. No. 228).

2. The Court has issued five orders extending this stay, the latest on October 12,
2012 extending the stay until December l(), 2012. (Dkt. No. 254).

3. On September 6, 2012, this Court entered an Order, Counsel Access Case (ECF
No. 31) ("Counsel Access Order"), in the Counsel Access Case, granting the Counsel Access
Case petitioners’ motions for continued counsel access pursuant to the Protective Order issued
by Judge Hogan on September ll, 2008. On November 2, 2012, Respondents filed their Notice

of Appeal, Counsel Access Case, (ECF 35), from the Counsel Access Order.

4. The parties have conferred and agree that, because the outcome of the pending
appeal from the Counsel Access Order will affect the paities’ determination as to whether further
proceedings are necessary in this case, an extension of the current stay until 30 days after the
final disposition of the appeal from the Counsel Access Order is appropriate.

5 . During the stay, the terms of the Protective Ordei', including provisions regarding
counsel access to Petitioner, will continue to govern this case.

6. During the stay, all discovery obligations and related filing obligations are stayed.

7. No later than 30 days after final disposition of the appeal from the Counsel
Access Order, the parties shall (1) confer as to how they intend to proceed with disposition of
this habeas case, and (2) if the parties determine that further proceedings are necessary, file with

the Court a proposed schedule for such proceedings

Dated: December 7, 2012 Respectfully submitted,

/s/ Brent N. Rushforth /s/ Robert J. Prince

Brent N. Rushforth Terry M. Henry

McKool Smith Andrew I. Warden

1999 K Street, N.W. Suite 600 Rodney Patton

Washington, D.C.20006 Robert J. Prince

Tel: (202) 370-8304 United States Department of justice

Civil Division, F ederal Programs Branch
20 Massachusetts Ave., N,W.
Washington, DC 20530

Tel: (202) 305 3654

Counselfor Petitioner Counselfor Respondents

SO ORDERED THIS /"/im DAY OF  , 2012

QM@M

Presiifing Judge